DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s amendment filed Feburary 09, 2021. Claims 1, 3-12, 15, 16, 18 and 19 are still pending in the present application. 
		
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 1, 3, 11, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Modi et al. (US 2017/0289287, hereinafter Modi) in view of Heumesser (US 2004/0221012).
Regarding claim 1, Modi teaches, a bulk notification sending method (FIG. 4, par [0076], [0080]) of a computer apparatus comprising at least one processor (FIG. 3, FIG. 6), the method comprising: 
by the at least one processor, in response to sending a notification for providing content through a plurality of channels (computer system 340 delivers notification to A list recipients - FIG. 4A, steps 411-413, par [0080]. A List may comprise information about users who have commented on X's profile page… B List may comprise information about users who are subscribers to a news feed related to X – par [0080]. Video at 417 is understood to be available for viewing by the lists, i.e., channels), retrieving subscribers of the plurality of channels connected to the content from a sending target database comprising information about subscribers for each channel (access second data source B List 414 - FIG. 4A, steps 414, par [0080]. Data sources 320 may be implemented on one or more data stores 164 of the social-networking system 160 – par [0075]);
in response to a retrieved subscriber being a subscriber of a first channel among the plurality of channels, storing an identification value of the retrieved subscriber in each of a first storage for storing a sending target (batches of users are created – par [0076]) and a second storage for a redundancy removal (the deduplication module 334 may maintain a record of identification information for all users who have been delivered a particular notification – par [0076]), and processing sending of the notification to the retrieved subscriber (The batches may then be sent to a clustered computer system 340, which is operable to deliver notifications to users received from the queuing module 330 in a parallel manner – par [0076]); and 
{in response to the retrieved subscriber not being the subscriber of the first channel, determine to skip sending of the notification to the retrieved subscriber in response to the identification value of the retrieved subscriber being stored in the second strage, and determining to send the notification to the retrieved subscriber in response to the identification value of the retrieved subscriber not being stored in the second storage}
Modi does not clearly teaches in response to the retrieved subscriber not being the subscriber of the first channel, determine to skip sending of the notification to the retrieved subscriber in response to the identification value of the retrieved subscriber being stored in the second strage, and determining to send the notification to the retrieved subscriber in response to the identification value of the retrieved subscriber not being stored in the second storage.
However, Modi discloses, “the deduplication module 334 may maintain a record of identification information for all users who have been delivered a particular notification or who have been scheduled to receive a particular notification and compare each newly-accessed user with the record.” Clearly, “each newly-accessed user” indicates a new group of users other than “the users who have been delivered a particular notification” which teaches the claimed feature the retrieved subscriber not being the subscriber of the first channel. The each newly-accessed user identity being compared with the existing list of users who have been delivered a particular notification to achieve “deduplication” clearly suggests that those who have received the message should not be sent again, and only those how have not received the message should be sent. Such practice is clearly obvious and can be further evidenced by Heumesser that disclosed “an e-mail to be sent to recipients of a mailing list. It comprises the steps of: (i) ascertaining whether the e-mail is a forward e-mail including information for identifying the e-
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features in response to the retrieved subscriber not being the subscriber of the first channel, determine to skip sending of the notification to the retrieved subscriber in response to the identification value of the retrieved subscriber being stored in the second strage, and determining to send the notification to the retrieved subscriber in response to the identification value of the retrieved subscriber not being stored in the second storage as taught by Heumesser in Modi to prevent the costly and inelegant occurrence of delivering a same notification to a particular user twice (see Modi, par [0019]).
Regarding claim 3, Modi teaches claim 1, and further teaches wherein the sending target database comprises a channel-by-channel subscriber table in which subscribers for each channel are sorted in ascending order (data sources 320 may be implemented on one or more data stores 164 of the social-networking system 160 – par [0075]. Each user within a data source has a “rank” – par [0076]).
Regarding claim 11, Modi teaches claim 1, and further teaches further comprising: by the at least one processor, setting a delay time for each content; and delaying a request of the notification by the delay time set for each content and forwarding the request of the notification to a push send platform (the notification system may give C List a higher priority, pause notification delivery to B List recipients, and deliver 466 the notification to all C List recipients. The notification system may subsequently deliver 467 the notification to 10,000 top-ranked B List recipients – par [0086]).
Regarding claim 12, Modi teaches claim 1, and further teaches further comprising: by the at least one processor, forwarding a request of the notification to a push send platform using an asynchronous call method (The delay associated with creating C List may cause it to become available after A List and B List. Although C List may be determined to have a higher priority over A List and B List, its delayed availability may cause delayed delivery of the notification to C List recipients. The notification system may deliver 418 the notification to all C List recipients. For example, 10 nodes 345 of the clustered computer system 340 may deliver 418 the notification to 10 batches of 200 C List recipients in parallel. While the notification system delivers the notification to C List recipients, the live video broadcast may start 417 at 20 seconds – par [0080]).
Regarding claim 15, Modi teaches claim 1 and further teaches a non-transitory computer-readable record medium storing computer instructions that, when executed by a processor, cause the processor to perform the bulk notification sending method of claim 1 (FIG. 6, par [0091]-[0094]).
Regarding claim 16, Modi teaches a computer apparatus comprising: at least one processor configured to execute computer-readable instructions (FIG. 6), wherein the at least one processor is further configured to, 
in response to sending a notification for providing content through a plurality of channels (computer system 340 delivers notification to A list recipients - FIG. 4A, steps 411-413, par [0080]. A List may comprise information about users who have commented on X's profile page… B List may comprise information about users who are subscribers to a news feed related to X – par [0080]. Video at 417 is understood to be available for viewing by the lists, i.e., channels), retrieve subscribers of the plurality of channels connected to the content from a sending target database comprising information about subscribers for each channel (access second data source B List 414 - FIG. 4A, steps 414, par [0080]. Data sources 320 may be implemented on one or more data stores 164 of the social-networking system 160 – par [0075]); 
in response to a retrieved subscriber being a subscriber of a first channel among the plurality of channels, store an identification value of the retrieved subscriber in a first storage for storing a sending target and a second storage for a redundancy removal (the deduplication module 334 may maintain a record of identification information for all users who have been delivered a particular notification – par [0076]), and process sending of a notification to the retrieved subscriber (The batches may then be sent to a clustered computer system 340, which is operable to deliver notifications to users received from the queuing module 330 in a parallel manner – par [0076]); and 
{in response to the retrieved subscriber not being the subscriber of the first channel, determining to skip sending of the notification to the retrieved subscriber in response to the identification value of the retrieved subscriber being stored in the second storage, and send the notification to the retrieved subscriber in response to the identification value of the retrieved subscriber not being stored in the second storage}
Modi does not clearly teaches in response to the retrieved subscriber not being the subscriber of the first channel, determining to skip sending of the notification to the retrieved subscriber in response to the identification value of the retrieved subscriber being stored in the second strage, and determining to send the notification to the retrieved subscriber in response to the identification value of the retrieved subscriber not being stored in the second storage.
However, Modi discloses, “the deduplication module 334 may maintain a record of identification information for all users who have been delivered a particular notification or who have been scheduled to receive a particular notification and compare each newly-accessed user with the record.” Clearly, “each newly-accessed user” indicates a new group of users other than “the users who have been delivered a particular notification” which teaches the claimed feature the retrieved subscriber not being the subscriber of the first channel. The each newly-accessed user identity being compared with the existing list of users who have been delivered a particular notification to achieve “deduplication” clearly suggests that those who have received the message should not be sent again, and only those how have not received the message should be sent. Such practice is clearly obvious and can be further evidenced 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features in response to the retrieved subscriber not being the subscriber of the first channel, determining to skip sending of the notification to the retrieved subscriber in response to the identification value of the retrieved subscriber being stored in the second strage, and determining to send the notification to the retrieved subscriber in response to the identification value of the retrieved subscriber not being stored in the second storage as taught by Heumesser in Modi to prevent the costly and inelegant occurrence of delivering a same notification to a particular user twice (see Modi, par [0019]).

Claims 4-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Modi in view of article “Send notifications to 10 million users in 1 minute (optimizing parallel processes)” (cited by IDS filed February 20, 2020, hereinafter “the tech article”).
Regarding claim 4, Modi teaches claim 1, and further teaches wherein the retrieving of the subscribers comprises: classifying indices of the subscribers; and retrieving the subscribers {in parallel} with respect to groups of the classified indices (the notification system may identify one or more groups of users as candidate recipients of the notification, prioritize the users based on a plurality of factors – par [0014] The users in each data source may be ranked according to a set of criteria – par [0015]. Users in a data source comprising information about members of a topic-based group and a data 
Modi fails to teach retrieving the subscribers in parallel.
However, the tech article teaches retrieving the subscribers in parallel (parallel lookups, parallel query the user in db - pages 4 and 5, “# 3rd improvement…”)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by the tech article in Modi to allow messages to be sent to users more quickly.
Regarding claims 5 and 6, Modi teaches claim 1, but fails to teach wherein the retrieving of the subscribers comprises: classifying indices of the subscribers based on a first unit; classifying each of the indices classified based on the first unit based on a second unit; and retrieving the subscribers in parallel with respect to groups of the indices classified based on the second unit (claim 5) and wherein the first unit is greater than the second unit (claim 6).
However, the tech article teaches wherein the retrieving of the subscribers comprises: classifying indices of the subscribers based on a first unit; classifying each of the indices classified based on the first unit based on a second unit; and retrieving the subscribers in parallel with respect to groups of the indices classified based on the second unit and wherein the first unit is greater than the second unit (pages 4 and 5, “# 3rd improvement…”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by the tech article in Modi to allow fast information retrieval even when the data base is heavily loaded.
Regarding claim 7, Modi in view of tech article teaches claim 4, and but fails to teach by the at least one processor, tracking a number of sending targets through the first storage, wherein the retrieving of the subscribers in parallel comprises: verifying a change in the number of sending targets per preset time; and in response to an absence of the change in the number of sending targets, determining that sending of the notification to subscribers of a single channel is completed and retrieving subscribers of a subsequent channel to proceed with sending of a notification to the subscribers of the subsequent channel.
However, tech article teaches by the at least one processor, tracking a number of sending targets through the first storage, wherein the retrieving of the subscribers in parallel comprises: verifying a change in the number of sending targets per preset time; and in response to an absence of the change in the number of sending targets, determining that sending of the notification to subscribers of a single channel is completed and retrieving subscribers of a subsequent channel to proceed with sending of a notification to the subscribers of the subsequent channel (the response of request to the in-house dispatch platform was about 1~2 seconds – page 3, “# 1st improvement…”. “…if redis doesn’t change the next channel will be sent” - pages 4 and 5, “# 3rd improvement…”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by the tech article in Modi to allow messages to be sent to users more quickly.
Regarding claim 8, Modi in view of tech article teaches claim 4, and but fails to teach by the at least one processor, tracking a number of sending targets through the first storage, wherein the retrieving of the subscribers in parallel comprises: verifying a change in the number of sending targets per preset time; and in response to an absence of the change in the number of sending targets, determining that sending of the notification to subscribers of a single channel is completed and retrieving subscribers of a subsequent channel to proceed with sending of the notification to the subscribers of the subsequent channel.
However, tech article teaches by the at least one processor, tracking a number of sending targets through the first storage, wherein the retrieving of the subscribers in parallel comprises: verifying a change in the number of sending targets per preset time; and in response to an absence of the change in the number of sending targets, determining that sending of the notification to subscribers of a single channel is completed and retrieving subscribers of a subsequent channel to proceed with sending of the notification to the subscribers of the subsequent channel (the response of request to the in-house dispatch platform was about 1~2 seconds – page 3, “# 1st improvement…”. “…if redis doesn’t change the next channel will be sent” - pages 4 and 5, “# 3rd improvement…”. It should be noted, Modi discloses upon delivering notification to A list recipients, data source for B list is accessed – FIG. 4A steps 411-415).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by the tech article in Modi to allow messages to be sent to users more quickly.
Regarding claim 9, Modi teaches claim 1, and but fails to teach wherein at least one of the first storage and the second storage comprises a key-value storage having volatility and permanence.
However, tech article teaches wherein at least one of the first storage and the second storage comprises a key-value storage having volatility and permanence (“structure of 10 million pieces in one key is divided into 10,000, and as a result, the structure is partitioned onto 10,000 keys in total, each of which contains 1,000 pieces” - page 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by the tech article in Modi to allow messages to be sent to users more quickly.
Regarding claim 10, Modi teaches claim 1, and but fails to teach wherein at least one of the first storage and the second storage is partitioned into c keys each having b values with respect to a number of the subscribers that is a = bc, where each of a, b, and c denotes a natural number.
wherein at least one of the first storage and the second storage comprises a key-value storage having volatility and permanence (“structure of 10 million pieces in one key is divided into 10,000, and as a result, the structure is partitioned onto 10,000 keys in total, each of which contains 1,000 pieces” - page 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by the tech article in Modi to allow messages to be sent to users more quickly.
Regarding claim 18, Modi teaches claim 16, and further teaches wherein the at least one processor is further configured to, classify indices of the subscribers, and retrieve the subscribers in {parallel} with respect to groups of the classified indices (the notification system may identify one or more groups of users as candidate recipients of the notification, prioritize the users based on a plurality of factors – par [0014] The users in each data source may be ranked according to a set of criteria – par [0015]. Users in a data source comprising information about members of a topic-based group and a data source comprising information about individuals located near the occurrence of a breaking news event may be combined and ranked together –par [0018]).
Modi fails to teach to retrieve the subscribers in parallel.
However, Hyman teaches to retrieve the subscribers in parallel (parallel lookups, parallel query the user in db - pages 4 and 5, “# 3rd improvement…”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by the tech article in Modi to allow messages to be sent to users more quickly.
Regarding claims 19, Modi teaches claim 1, but fails to teach wherein the at least one processor is further configured to, classify indices of the subscribers based on a first unit, classify each of the indices classified based on the first unit based on a second unit, and retrieve the subscribers in parallel with respect to groups of the indices classified based on the second unit.
However, the tech article teaches wherein the at least one processor is further configured to, classify indices of the subscribers based on a first unit, classify each of the indices classified based on the first unit based on a second unit, and retrieve the subscribers in parallel with respect to groups of the indices classified based on the second unit (pages 4 and 5, “# 3rd improvement…”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by the tech article in Modi to allow fast information retrieval even when the data base is heavily loaded.

Response to Arguments
Applicant’s arguments, see Remarks, pages 2-3, filed February 09, 2021, with respect to the rejection(s) of claim(s) 1-20 under 32 USC 102(1)(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Heumesser.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901.  The examiner can normally be reached on M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUOC THAI N VU/Primary Examiner, Art Unit 2642